 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   PETER GERARD WAHL,                               Case No. 1:16-cv-01576-LJO-BAM (PC)
12                      Plaintiff,                    Appeal No. 19-16929
13          v.                                        ORDER REGARDING IN FORMA PAUPERIS
                                                      STATUS ON APPEAL
14   SUTTON,
                                                      ORDER DENYING PLAINTIFF’S MOTION
15                      Defendant.                    TO PROCEED IN FORMA PAUPERIS ON
                                                      APPEAL AS MOOT
16                                                    (ECF No. 55)
17

18          Plaintiff Peter Gerard Wahl (“Plaintiff”), a former state prisoner proceeding pro se and in

19   forma pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983. On September 20,

20   2019, the Court granted Defendant Sutton’s motion to dismiss on the ground that Defendant is

21   entitled to qualified immunity. (ECF No. 52.) Judgment was entered in favor of Defendant

22   accordingly on the same date, and the case was closed. (ECF No. 53.) On September 30, 2019,

23   Plaintiff filed a notice of appeal, together with a motion to proceed in forma pauperis on appeal.

24   (ECF Nos. 54, 55.)

25          On October 2, 2019, the Ninth Circuit Court of Appeals referred the matter back to this

26   Court for the limited purpose of determining whether in forma pauperis status should continue for

27   the appeal. (ECF No. 58); 28 U.S.C. § 1915(a)(3). The Court finds that this appeal is not taken

28   in bad faith and is not frivolous. Accordingly, in forma pauperis status should not be revoked
                                                      1
 1   and should continue on appeal. Plaintiff’s pending motion to proceed in forma pauperis on

 2   appeal, (ECF No. 55), is therefore DENIED as moot.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    October 2, 2019                           /s/ Barbara   A. McAuliffe           _
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
